Citation Nr: 9925725	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  98-16 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
October 1946 and from May 1951 to August 1952.  

The veteran originally filed a claim for bilateral hearing 
loss and tinnitus in September 1988.  

A September 1989 rating decision, from the Fort Harrison, 
Montana, Department of Veterans Affairs (VA) Regional Office 
(RO) denied service connection for bilateral hearing loss and 
tinnitus.  The veteran eventually perfected an appeal, and in 
September 1991, the Board of Veterans' Appeals (Board) 
affirmed denial of service connection for bilateral hearing 
loss and tinnitus.

In April 1997, the veteran filed an application to reopen his 
claim.  This matter is before the Board on appeal from a 
January 1998 decision in which the VARO determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss and tinnitus.

The veteran has raised claims for an increased rating for 
service-connected duodenal ulcer and a total rating due to 
individual unemployability due to duodenal ulcer.  This is 
referred to the RO.  


FINDINGS OF FACT

1.  Evidence received since the September 1991 Board decision 
includes medical evidence that the veteran has a currently 
disability of hearing loss and that relates the current 
disability to noise exposure during service.  

2. The record does not show medical evidence of a current 
disability of tinnitus.  



CONCLUSIONS OF LAW

1.  The evidence received since September 1991 is new and 
material evidence; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

2.  The claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.385 (1998).  

3.  Bilateral hearing loss was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 
3.385. 

4.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served two separate periods of active military 
service, the first during World War II from 1943 to 1946 and 
the second during the Korean Conflict from 1951 to 1952.  

The veteran was examined several times during his World War 
II service.  The May 1943 induction examination report listed 
no ear abnormalities.  His hearing was 12/15 in the right ear 
and 12/15 in the left ear.  No defects were listed.  The 
January 1945 physical examination report stated that ears 
were normal.  His hearing was 15/15 in the right ear and 
15/15 in the left ear, according to a low conversational 
voice test; an audiometer was not available for testing.  The 
medical history stated, "Usual childhood diseases, 
appendectomy 1943, hemorrhoidectomy 1943, tonsillectomy and 
adenoidectomy 1928.  No other serious illnesses, injuries or 

operations.  No chronic illnesses or allergic conditions in 
family history."  The May 1945 report of physical 
examination again stated that the ears were normal.  His 
hearing was 20/20 in the right ear and 20/20 in the left ear, 
according to a low conversational voice test; no audiometer 
test was conducted.  A September 1945 physical examination 
report stated that the ears were normal.  The August 1946 
discharge examination report stated that the ears were 
normal.  His hearing was 15/15 in the right ear and 15/15 in 
the left ear according to a whispered voice test; again, no 
audiometer test was conducted.  

The veteran underwent only enlistment and discharge 
examinations during his Korean Conflict service.  The 
February 1951 enlistment examination report stated that the 
ears were normal.  His hearing was 15/15 in the right ear and 
15/15 in the left ear; no audiometer test was conducted.  The 
summary of defects and diagnoses listed decreased visual 
acuity and over standard weight.  The August 1952 discharge 
examination report stated that the ears were normal.  His 
hearing was 15/15 in the right ear and 15/15 in the left ear; 
no audiometer test was conducted.  The examiner noted 
childhood diseases, appendectomy and herniorrhaphy, sterile 
abscess of the left arm, a fungus infection, and pilonidal 
cyst but no other defects or diagnoses.  

In April 1983, the veteran was admitted to the hospital with 
epigastric pain.  The examination report stated that the ears 
were negative.  Later in August 1985, the veteran was 
admitted to the hospital with mid-abdominal pain, nausea, 
vomiting, and diarrhea.  The examination report stated that 
there were no current specific eye or ear symptoms.  The 
tympanic membranes were clear although there was a moderate 
amount of cerumen.  

The veteran first filed an informal written application for 
bilateral hearing loss and tinnitus in October 1988.  


Criteria

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board of Veterans' Appeals (Board or BVA) 
are final on the date stamped on the face of the decision.  
38 C.F.R. § 20.1100 (1998); see also 38 U.S.C.A. §§ 511(a), 
7103, 7104(a) (West 1991).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).  

The Board must determine whether: (1) new and material 
evidence has been presented under 38 C.F.R. § 3.156(a), i.e., 
the new evidence bears directly and substantially on the 
specific matter, and is so significant that it must be 
considered to fairly decide the merits of the claim; (2) if 
new and material evidence has been presented, immediately 
upon reopening the Board must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and (3) if the claim is well grounded, the Board may evaluate 
the merits after ensuring the duty to assist under 38 
U.S.C.A. § 5107(b) has been fulfilled.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); See Elkins v. West, 2 Vet. 
App. 422 (1999) (en banc); Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  In Godfrey the Court provided the following 
guidance: "If evidence should sufficiently demonstrate a 
medical relationship between the veteran's in-service 
exposure to loud noise and his current disability, it would 
follow that the veteran incurred an injury in service; the 
requirements of section 1110 would be satisfied."  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran has presented new evidence that was not in the 
record at the time of the September 1991 Board decision.  
Since then, the veteran submitted a January/February 1997 DAV 
Magazine article, March 1997 letters from four people who 
knew him both before and after service, an April 1997 letter 
from the veteran to the National Personnel Records Center 
(NPRC), an August 1997 letter from NPRC to the veteran, the 
veteran's statements encompassed in the June 1998 notice of 
disagreement and September 1998 appeal, 1993 and 1998 VA 
medical records, the June 1999 hearing testimony, and a July 
1999 letter from VA physician K.D.  The evidence is not 
cumulative because the previous record contained no DAV 
article, "buddy" letters, letters regarding personnel 
rosters, or post-1989 medical records.  

The DAV article is material because its explains the 
circumstances of training at Ft. Knox.  Both the featured 
veteran and the veteran in this case claimed that they 
experienced acoustic trauma from tank noise during training 
at Ft. Knox.  The "buddy" letters are material because 
witnesses described the veteran's hearing before and after 
service.  The correspondence to and from the NPRC is material 
because it explains why the record does not include letters 
from soldiers who served with the veteran and who could 
attest to the circumstances of the tank noise during service.  
The veteran's statements, hearing testimony, and letter to 
the NPRC are material because they describe the conditions 
and circumstances of acoustic trauma during service.  The 
post-1989 medical records and K.D.'s letter are material 
because they show hearing loss.  Therefore, the evidence 
provided since the September 1991 Board decision is both new 
and material.

The claim must be reopened because the post-1989 medical 
records and K.D.'s letter confirm a present hearing loss, and 
the DAV article, lay statements, and testimony describe the 
conditions and circumstances of acoustic trauma.  In 
connection with evidence previously assembled, the new and 
material evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Claim of Service Connection for Bilateral Hearing Loss

The new and material evidence, in conjunction with the 
previous evidence, established a well grounded claim for 
service connection for bilateral hearing loss.  The veteran 
has submitted competent lay evidence of in-service noise 
exposure, thus establishing an in-service injury.  The 
veteran has also submitted medical evidence, which 
establishes a current hearing loss disability under 38 C.F.R. 
§ 3.385 and which relates the current hearing loss disability 
to the veteran's in-service noise exposure.

Service department records and the veteran's testimony show 
that he was not in combat.  Nonetheless, the veteran has 
submitted competent lay evidence of in-service noise exposure 
during his World War II service, thus establishing an in-
service injury.  The veteran testified at the June 1999 
hearing that, while in service, he completed 16-17 weeks of 
training at Armored Officer Candidate School (OCS) at Fort 
Knox, Kentucky.  Transcript (June 1999), pages 4-5.  At that 
time, he was exposed to firing tanks all the time with no ear 
protection.  Transcript (June 1999), page 5.  He testified 
that he was about 15 feet away from either a 75 or 90-
millimeter cannon mounted on a M4-A1 that "resulted in a 
tremendous blast."  Transcript (June 1999), page 5.  The 
1997 DAV article explained the conditions and circumstances 
of training at Fort Knox.  While on training in tank warfare 
at Ft. Knox, a 90 millimeter tank gun misfired in the 
vicinity of the DAV veteran.  Like the DAV veteran, the 
veteran in the instant case was not wearing ear protection at 
the time; nor did he receive medical care.  The Board also 
notes that, in 1990, the veteran testified that he marched in 
close proximity to a 90-millimeter tank gun during a firing 
exercise at Ft. Knox and received a tremendous blast.  
Transcript (November 1990), page 2.  

The veteran has also submitted competent lay evidence of in-
service noise exposure during his second period of service, 
further establishing an in-service injury.  Form DD 214 shows 
that the veteran received an Army Occupation Medal for 
service in Germany.  The veteran testified in 1990 that he 
returned to active duty during the Korean Conflict and was 
assigned to the Second Armor Division in Germany in the 
tanks.  This time, although he stuck cotton in his ears, he 
was required to go to a bomb holder for firing practice and 
again he was "right next to the tanks."  Again, there were 
no earplugs issued to anyone at that time.  Transcript 
(November 1990), pages 3-4.  

The veteran provided March 1997 letters from an older cousin, 
J.L., and three friends, H.D., R.A., and J.M.  Although lay 
persons are not competent to render medical diagnoses or 
opinions on medical causation, they are competent to relate 
observable symptoms or behavior.  See Falzone v. Brown, 8 
Vet. App. 398, 406 (1995); see also Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994) (lay testimony is competent when it 
regards features or symptoms of injury or illness).  The 
Court has held that lay witnesses are competent to provide 
testimony that may be sufficient to substantiate a claim of 
service connection for an injury.  Rhodes v. Brown, 4 Vet. 
App. 124, 126-127 (1993); Cartright v. Derwinski, 2 Vet. App. 
24, 25-26 (1991).  

The letters showed that each of the writers knew the veteran 
before World War II and that his hearing appeared normal to 
them at that point.  The September 1998 appeal stated that, 
after World War II, these same people asked the veteran what 
had happened to his hearing.  The veteran further testified 
that a lot of people were aware that he would necessarily 
turn his head so that he could hear better.  Transcript (June 
1999), page 19.  H.D.'s letter, in particular, confirmed that 
he questioned the veteran after noticing that the veteran was 
turning his head to hear.  

The veteran has submitted medical evidence, which established 
a current hearing loss disability under 38 C.F.R. § 3.385.  
Audiometric testing measures threshold hearing levels in 
decibels (dB) over a range of frequencies in Hertz (Hz); the 
threshold for normal hearing is from zero to 20 dB, a higher 
threshold indicates some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  Under the provisions of 38 
C.F.R. § 3.385 (1998), impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of frequencies of 500, 1,000, 2,000, 3,000 or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

The medical evidence establishes that the veteran currently 
has a bilateral hearing loss disability under 38 C.F.R. 
§ 3.385.  The September 1993 audiological examination by a VA 
physician revealed pure tone thresholds, in decibels, as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
20
25
70
LEFT
45
50
40
45
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

Finally, the veteran has submitted medical evidence which 
relates the current hearing loss disability to the veteran's 
in-service noise exposure.  K.D., the veteran's VA physician 
for the last five years, stated in a July 1999 letter that 
the veteran has had progressive hearing loss which she [the 
physician] believes is related to his years in the service.  
The physician noted that the veteran reported being around 
heavy artillery with no hearing protection.  

Although the record does not show an in-service diagnosis of 
bilateral hearing loss, the competent evidence demonstrates 
that the veteran's bilateral hearing loss is due to noise 
exposure during active service.  See Godfrey v. Derwinski, 2 
Vet. App. 352, 356 (1992).  Consequently, bilateral hearing 
loss was incurred in military service.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.303, 3.385.  

Claim of Service Connection for Tinnitus

The new and material evidence, in conjunction with the 
previous evidence, did not establish a well grounded claim 
for service connection for tinnitus.  Although the veteran 
has submitted competent lay evidence of in-service noise 
exposure, he has not submitted medical evidence that 
establishes a current disability of tinnitus and which 
relates the tinnitus to the veteran's in-service noise 
exposure.  

Although audiometric tests were not conducted, the 
examination reports of May 1943, January 1945, May 1945, 
September 1945, August 1946, February 1951, August 1952, 
April 1983, and August 1985, show that the ears were normal, 
and no history of tinnitus was listed.  Moreover, the 
September 1993 examination report shows that an audiometric 
examination was conducted and the veteran denied having 
tinnitus.  

The Board notes that the veteran and his cousin contend that 
tinnitus was incurred during service.  However, they are lay 
persons and are not qualified to render a medical opinion as 
to diagnosis or causation.  Grottveit, 5 Vet. App. at 93 
(Court held that lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

Finally, the Board notes that the RO mailed a January 1989 
letter to the veteran requesting additional evidence to show 
that the claimed disabilities (bilateral hearing loss and 
tinnitus) had been treated since discharge from service.  In 
a March 1989 letter, the veteran alleged post-service medical 
treatment from Dr. R.M., who retired and transferred records 
to Dr. J.M., Dr. J.H., and Dr. A.L.  

The record shows that the RO requested medical records from 
J.M., J.H., and A.L.  J.M.'s medical records were not 
obtained because he destroyed R.M.'s records pertaining to 
the veteran.  Transcript (June 1999), pages 13-14.  J.H.'s 
optometric firm wrote that the diagnoses were myopia and 
presbyopia, and there were no unusual findings noted.  A.L.'s 
records, however, were not obtained for the claims folder.  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  Such evidence must be identified with some degree of 
specificity, with an indication that the evidence exists and 
that it would well ground the claim.  See Carbino v. Gober, 
10 Vet. App. 507, 510 (1997).  

In the instant case, the reference to Dr. A.L. is not 
specific.  The veteran's March 1989 letter stated, "The only 
records that I have are my duplicate U.S. Internal Revenue 
tax forms from 1964 through 1976 showing the amounts I paid 
to Dr. R.M. showing payment for medical services rendered 
through these periods.  I cannot determine from my records if 
all other payments are for me or if some of the payments were 
for services rendered for my family. . . These are the 
amounts that I can find, there may be others with Dr. A.L. 
that I have yet to find."  Moreover, the veteran testified 
that "in the late 1960's, early seventies, approximately" 
he was receiving all his medical care through the Fort 
Harrison VA Medical Center.  Transcript (June 1999), page 14.  
Those VA medical records have been obtained for the record.  
Furthermore, the veteran has not alleged that medical records 
from A.L. would include a medical diagnosis of tinnitus or a 
medical opinion linking tinnitus to an event in service.  
Therefore, the reference to A.L. is too attenuated to trigger 
the application of 38 U.S.C.A. § 5103(a) because the veteran 
has not indicated that this would help to well ground his 
claim.  Carbino v. Gober, 10 Vet. App. at 510.  

The RO denied the claim of service connection for tinnitus 
because it did not find that the new evidence was 
sufficiently material.  The Board, however, denies the claim 
of service connection for tinnitus as not well grounded.  
Therefore, the Board must consider whether the claimant was 
given adequate notice of the need to submit evidence or 
argument on the question of well groundedness and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO's January 1989 letter informed him of the 
evidence needed to prove his claim.  Second, the July 1998 
statement of the case cited the text of 38 U.S.C.A. § 5107 
regarding the claimant's burden to prove the claim is well 
grounded.  Third, the veteran responded with verbal evidence 
at two hearings, in 1991 and 1999, and by submitting the DAV 
article and letters from his cousin and three friends.  
Finally, after the 1999 hearing, the veteran waived 
consideration by the RO and submitted additional medical 
evidence, which the Board considered in this decision.  
Therefore, the veteran was not prejudiced because he had 
ample notice and opportunity to respond to the RO and to 
provide evidence to well ground his claim for tinnitus.

Where a veteran has failed to meet his burden of presenting a 
well-grounded claim, the VA is under no duty to assist him in 
the development of the claim.  38 U.S.C.A. § 5107(a).  


ORDER

The claim of service connection for bilateral hearing loss is 
granted.  

The claim of service connection for tinnitus is denied as not 
well grounded.  




		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

